El Juez Asociado Señor Negrón García
emitió la opinión del Tribunal.
Examinamos la justeza de la compensación(1) concedida a Culebra Enterprises Corp. et. al., propietarios de unos terrenos en la Isla Municipio de Culebra, por la pérdida del valor de uso durante la vigencia de cierta regla-*938mentación gubernamental que limitó temporalmente sus usos.
HH
Entre 1966 a 1974, las entidades Culebra Enterprises, Corp.; Vango, Inc.; Navgo, Inc. y Govan, Inc. adquirieron aproximadamente cuatrocientas seis (406)(2) cuerdas en la Isla Municipio de Culebra para segregarías y venderlas en fincas de cinco (5) cuerdas. El propósito era que sus adqui-rentes construyesen una (1) unidad de vivienda para uso vacacional. El esquema reglamentario vigente de la Junta de Planificación (en adelante la Junta) así lo permitía. El 30 de noviembre de 1974 se enmendaron los Arts. 3 y 5 del Reglamento de Planificación Núm. 3, Junta de Planifica-ción de Puerto Rico, 2da rev., Santurce, 1959, págs. 5-6, y aumentó a veinticinco (25) cuerdas el mínimo segregable. Al aprobarse estas enmiendas, Culebra Enterprises Corp. et al. habían segregado sus propiedades en lotes de cinco (5) cuerdas para fines agrícolas.(3)
Después de haber salido de Culebra la Marina de Guerra de Estados Unidos, se inició un proceso ordenado de planificación del Municipio. La Junta, al amparo de la fa-cultad conferida por la Ley Núm. 75 de 24 de junio de 1975 (23 L.P.R.A. sec. 1 et seq.), enmendó el Plan de Usos de Culebra y reglamentó extensamente el desarrollo de sus *939terrenos. En 1975 declaró a Culebra “caso especial” y apro-baron las Resoluciones Núms. JP-215, JP-215-A y Z-79. Como consecuencia, los terrenos de Culebra Enterprises Corp. et al. fueron clasificados como distritos “P” y “RO-25C”. Esta nueva reglamentación entró en vigor el 13 de agosto de 1975.
Esta primera clasificación “P” reservaba de forma exclu-siva los terrenos zonificados de esta manera para gestiones y usos públicos. Un total de doscientas ocho (208) cuerdas de terrenos, propiedad de las demandantes, fueron así cla-sificadas y afectadas.(4)
La segunda clasificación, “RO-25-C” —baja densidad po-blacional y uso agrícola —requería que las segregaciones tuvieran una cabida mínima de veinticinco (25) cuerdas y una sola residencia para usos relacionados con actividades agrícolas. Al balance de terrenos que eran propiedád de las corporaciones, o sea, ciento noventa y ocho (198) cuerdas(5) se les impuso esta zonificación. Como resultado se detuvo el proyecto de desarrollo del complejo de residencias veraniegas.
Por tal razón, en noviembre de 1977, Culebra Enterprises Corp. et al. solicitaron a la Junta que les permitiesen segregar y vender los solares con la cabida de cinco (5) cuerdas. Adujeron tener derecho por haberse verificado esas segregaciones antes de la aprobación de los nuevos reglamentos. Esta solicitud fue denegada. Igual suerte tuvo la reconsideración, notificada el 10 de mayo de 1978. No conformes, el 6 de febrero de 1979 instaron un pleito, al amparo de la Ley Federal de Derechos Civiles, 42 U.S.C. see. 1983, contra los miembros de la Junta de Planificación y la Autoridad de Desarrollo y Conservación de Culebra, ante el Tribunal de Distrito de Estados Unidos para el Dis-trito de Puerto Rico. Alegaron que las actuaciones de los *940demandados violaron sus derechos civiles, al privarles de su propiedad sin el debido procedimiento de ley y que ha-ber mantenido las zonificaciones “P” y “RO-25-C” consti-tuía una incautación de la propiedad, sin compensación.
El 15 de agosto de 1984, tras nueve (9) años de estar en vigor la reglamentación aludida, en virtud de una estipu-lación aprobada por el Tribunal de Distrito federal(6) las restricciones impuestas fueron eliminadas. La Junta per-mitió la venta de los solares de cinco (5) cuerdas para el desarrollo proyectado originalmente, y de una (1) unidad de vivienda de uso vacacional por cada solar. De esta forma desaparecieron las limitaciones al uso de las propiedades.
Quedó pendiente la reclamación por daños y perjuicios por la privación temporera del uso de la propiedad. El 28 de junio de 1985 fue desestimada por prematura. El Tribunal de Apelaciones Federal para el Primer Circuito la confirmó. Véase Culebra Enterprises Corp. v. Rivera Ríos, 813 F.2d 506 (1er Cir. 1987).
Así las cosas, el 17 de junio de 1986 demandaron al Estado Libre Asociado en el Tribunal Superior, Sala de Humacao. Alegaron que las designaciones de zonificación y uso constituyeron una congelación total de la propiedad que les privó de todo uso. Adujeron, además, que las incau-taciones de la Junta constituyeron una expropiación tem-porera sin justa compensación..
El ilustrado tribunal de instancia (Hon. Aldo Seguróla, Juez) resolvió que la acción estaba prescrita por haber sido presentada luego de haber transcurrido el año desde que las demandantes tuvieron conocimiento del daño, a saber, en 1975, cuando se rezonificaron los terrenos a distritos “P” y “RO-25-C”. En revisión, mediante la opinión emitida en Culebra Enterprises Corp. v. E.L.A., 127 D.P.R. 943 (1991), revocamos y devolvimos los autos al foro de instancia con el mandato de dilucidar, en sus méritos, el reclamo de incau-*941tación temporera por las clasificaciones impuestas por el Estado sobre los terrenos de las corporaciones.
Oportunamente, las demandantes solicitaron una sen-tencia sumaria parcial dirigida a las propiedades clasifica-das como “P”. El tribunal accedió y dictó una sentencia en la cual concluyó que el Estado les había privado de todo uso productivo sobre esas propiedades, mientras estuvo vi-gente la clasificación “P”, es decir, desde 13 de agosto de 1975 a 15 de agosto de 1984. Subsiguientemente, durante la vista evidenciaría para adjudicar la reclamación y com-pensación sobre las propiedades zonificadas “RO-25-C”, las demandantes presentaron los testimonios de Andrew Fletcher —oficial de las corporaciones— Carlos Gaztambide —ingeniero, agrimensor y tasador— y el economista Bar-tolomé Stipec. El testimonio del agrónomo Santiago Crespo Ocasio fue estipulado. Aunque el tribunal le requirió de forma anticipada al Estado la presentación de prueba pe-ricial sobre el valor de los daños, éste no lo hizo ni presentó prueba pericial para rebatir la de los demandantes. Subsi-guientemente, en ninguna de las etapas ulteriores del liti-gio el Estado la presentó.(7)
En síntesis, el perito Gaztambide estableció, primero, el valor de cada parcela antes de la reglamentación y, se-*942gundo, su valor residual luego de la nueva reglamentación. Para obtener esta cifra, las propiedades clasificadas como “P” no fueron valoradas, contrario a las clasificadas “RO-25-C”. Tercero, consignó la pérdida de valor en el mercado luego de aplicada la zonificación establecida por la nueva reglamentación. Determinada la diferencia, Gaztambide estimó el valor de inversión de las parcelas para lo cual consideró, (a) los gastos en que se incurrió para la venta, que fueron descontados del valor en el mercado antes de la reglamentación; (b) el período durante el cual las parcelas serían vendidas (estimado en una parcela al mes durante un plazo de seis (6) años) y, por último, (c) la tasa de des-cuento para determinar el valor presente de las parcelas.(8)
Sobre los terrenos clasificádos como “P” —doscientas ocho (208) cuerdas— el perito Gaztambide calculó en un millón novecientos setenta y un mil dólares ($1,971,000) su valor antes de la zonificación. Como consecuencia de la nueva clasificación, concluyó que perdieron todo valor. Pos-teriormente consideró que la venta de estos terrenos demo-*943raría seis (6) años, a razón de la venta de una parcela por mes. Finalmente, opinó que la venta produciría un ingreso neto de un millón setecientos noventa y nueve mil dólares ($1,799,000). A esta cantidad le descontó ciento setenta y dos mil dólares ($172,000) por concepto de gastos de mer-cadeo y venta de las propiedades. Esta última cantidad se dividió entre el período de venta, estimando un ingreso neto anual de doscientos noventa y nueve mil ochocientos dólares ($299,800). Para calcular el valor actual de la ga-nancia, un millón setecientos noventa y nueve mil dólares ($1,799,000), descontó a razón del 13%(9) y así estimar el valor actual de la diferencia de valor en el mercado. La suma de las ganancias anuales convertidas a su valor actual reflejó un millón doscientos mil dólares ($1,200,000) como valor actual de la posible ganancia.(10)
En resumen, Culebra Enterprises et al. reclaman como justa compensación por la incautación temporera, la suma de dos millones cien mil ciento sesenta dólares ($2,100,160) distribuida así: un millón trescientos dieci-nueve mil cuatrocientos setenta y dos dólares ($1,319,472) por los terrenos zonificados como “P” y setecientos ochenta *944mil seiscientos ochenta y ocho dólares ($780,688) por aque-llos clasificados “RO-25-C”.
II
El entonces Tribunal Superior de Humacao, Unidad Especial de Jueces de Apelaciones (Hon. Antonio Amadeo Murga, Juez), mediante su Sentencia de 3 de noviembre del 1994 concluyó que la clasificación “P”, impuesta sobre doscientas ocho (208) cuerdas que eran propiedad de las apelantes, tuvo como único fin “conservar las tierras así clasificadas en su estado natural existente” sin que fuera su propósito ulterior expropiarlas “eventualmente para efectuar mejoras públicas”. Dicha clasificación impidió todo uso de los terrenos durante el período que estuvo vi-gente la reglamentación, es decir, desde el 13 de agosto de 1975 al 15 de agosto de 1984. Además, razonó que tal pri-vación de uso constituyó una incautación temporera sin justa compensación, contrario a nuestra Constitución y a la federal. Les reconoció el derecho a recibir una compen-sación por esa pérdida temporal.
Respecto a los terrenos clasificados “RO-25-C”, el ilus-trado foro sentenciador concluyó que, aunque el uso agrí-cola de estos terrenos era limitado y el uso más adecuado era destinarlos a residencias veraniegas, las demandantes no fueron privadas de todo uso económico, toda vez que podían agrupar los predios segregados de cinco (5) cuerdas en fincas de veinticinco (25) cuerdas y, así, venderlos para los usos dispuestos originalmente. No compensó por la zo-nificación impuesta a estas propiedades, según el criterio de que no fueron privadas de todo uso económico bene-ficioso.
Finalmente, en relación con la medida por daños en el caso de una expropiación temporera, reconoció que la com-pensación debía consistir en el “rendimiento que produjo o razonablemente debió producir la propiedad durante el pe-ríodo que duró la expropiación temporera” (Sentencia, pág. *94521), considerando el mejor uso que pudo brindársele a la propiedad. Razonó que la ganancia que produciría la inver-sión del valor de la propiedad podía utilizarse como medida para fijar el valor del uso del terreno durante el tiempo de la incautación. Acogió el método que fijó en ($1,200,000) el valor de los terrenos clasificados “P”, dedicados a su mejor uso. Además, aceptó que durante el tiempo en que estuvo vigente la reglamentación, esa cantidad pudo haber gene-rado una ganancia de ochocientos veintinueve mil trescien-tos cincuenta y siete dólares ($829,357). No obstante, re-solvió que al valor del terreno debía descontársele el elemento inflacionario, pues las demandantes recibieron la propiedad con un aumento de valor debido, entre otros fac-tores, a la inflación acumulada.
Para compensar el rédito real por el uso de la tierra, adjudicó el uno por ciento (1%) anual como beneficio real dejado de recibir durante el período que duró la incauta-ción temporera.(11) Tomando como correcto el valor de los terrenos clasificados “P” en un millón doscientos mil dóla-res ($1,200,000), estimó que durante el período de la incau-tación, las demandantes debían recibir el uno por ciento (1%) de dicho valor, es decir, ciento ocho mil sesenta y cinco dólares con setenta y cinco centavos ($108,065.75).(12) Con-cedió, además, intereses al 5% anual desde el 17 de junio de 1986, fecha de presentación de la demanda. Por último, no concedió compensación alguna por la limitación de uso sobre los terrenos clasificados “RO-25-C”. Por tal razón, la demanda fue desestimada con respecto a las corporaciones Navgo, Inc. y Govan, Inc., cuyas propiedades estaban so-*946metidas a dicha clasificación. Los demandantes apelaron a este Foro.(13)
H — I H-\ HH
Según lo indicado, el Art. II, Sec. 9 de nuestra Constitu-ción, L.P.R.A., Tomo 1, ed. 1982, pág. 296, establece que “[n]o se tomará o perjudicará la propiedad privada para uso público a no ser mediante el pago de una justa compen-sación y de acuerdo con la forma provista por ley”.
A su amparo, hemos reconocido que “la autoridad [del Estado] para expropiar está limitada por la exigencia de que la cosa sea para un fin público y se pague justa compensación”. Culebra Enterprises Corp. v. E.L.A., supra, pág. 952. Véase E.L.A. v. Rosso, 95 D.P.R. 501, 536 (1967). De ordinario, el Estado ejerce directamente su poder constitucional al instar un recurso de expropiación. Como contraparte de este poder constitucional, existe la acción de expropiación a la inversa para remediar aquellos casos de ocupación física o incautación por medio de reglamentación, sin una consignación previa de justa compensación. (14) Ahora bien, la obligación de pagar una *947compensación justa también cobra vigencia cuando el Es-tado realiza una “incautación de hecho” al afectar de ma-nera sustancial el uso de la propiedad, físicamente o por medio de su reglamentación. Hampton Development Corp. v. E.L.A., 139 D.P.R. 877 (1996); Velázquez v. E.L.A., 135 D.P.R. 84 (1994); Arenas Procesadas, Inc. v. E.L.A., 132 D.P.R. 593 (1993). Ante estas situaciones, la compensación comprenderá del valor de uso de la propiedad durante el tiempo en que el Estado privó al dueño de todo uso produc-tivo de ella. Hampton Development Corp. v. E.L.A., supra.
El deber del Estado de indemnizar a los propietarios cuando la reglamentación estatal afecta todo uso de la propiedad, tuvo su génesis en la máxima enunciada por el Juez Holmes en Penna. Coal Co. v. Mahon, 260 U.S. 393, 415 (1922), en el sentido de que, “aunque la propiedad pueda ser reglamentada hasta cierto grado, si la reglamentación excede unos límites, se considerará que hubo una incautación”. (Traducción nuestra.) Así, pues, es una norma establecida que cuando la reglamentación estatal conlleva privar al dueño de todo uso efectivo de su propiedad, el remedio constitucionalmente procedente es el pago de una compensación monetaria por el período que duró la reglamentación. First Lutheran Church v. Los Angeles County, 482 U.S. 304 (1987); Agins v. Tiburon, 447 U.S. 255 (1980); Arenas Procesadas Inc. v. E.L.A., supra; Culebra Enterprises Corp. v. E.L.A., supra. Al respecto, luego de haber sido determinada la existencia de una incautación temporera como consecuencia de la reglamentación estatal, la sola invalidación o su eliminación, sin una compensación por el uso de la propiedad durante el tiempo de su vigencia, no es un remedio suficiente. First Lutheran Church v. Los Angeles County, supra, pág. 319.
En una de sus más recientes expresiones, el Tribunal *948Supremo federal reconoció que el requisito de compensa-ción respondía al hecho de que una
... reglamentación que deje al dueño sin opciones productivas o beneficiosas para su uso, porque ésta requiere que su propie-dad permanezca sustancialmente en su estado natural, impli-cará un alto riesgo de imponerle cierto tipo de servicio público con la excusa de mitigar algún daño público. Cuando ese balance de intereses se rompe, perjudicando al dueño, “[p]ensamos que existen buenas razones para nuestra reiterada creencia de que si el dueño de la propiedad inmueble es lla-mado a sacrificar todos los usos económicos beneficiosos a nom-bre del bienestar común, esto es, dejar su propiedad económi-camente inerte, ha sufrido una incautación.” (Traducción nuestra.) Lucas v. So. Carolina Coastal Council, 505 U.S. 1003, 1018-1019 (1992).
La razón de decidir es que la privación total del uso beneficioso de la propiedad, desde el punto de vista del dueño, equivale a una expropiación física. Ciertamente, la determinación final de si ocurrió una incautación variará en cada caso de acuerdo con los hechos específicos de cada controversia, sopesando distintos valores para obtener un equilibrio dinámico y razonable entre los intereses particulares y los de la comunidad. Entre los elementos que se han de considerar, hemos destacado los siguientes: la naturaleza de la actuación gubernamental; el impacto económico de la reglamentación sobre las personas o entidades afectadas, y si el impacto económico sobre el individuo es menor que el interés protegido por la reglamentación. Hampton Development Corp. v. E.L.A., supra; Arenas Procesadas, Inc. v. E.L.A., supra. Véase 2 Rotunda and Nowak, Treatise on Constitutional Law: Substance and Procedure 2d Secs. 15.12 y 15.14 (1992).
Conforme a esta normativa,(15) examinemos *949primeramente el reclamo de que se configuró una incauta-ción temporera vía la reglamentación estatal sobre aque-llas propiedades clasificadas “RO-25-C”, aproximadamente ciento noventa y ocho (198) cuerdas.
IV
Esta clasificación (Núm. RO-25-C) es de muy baja den-sidad poblacional, que en la situación peculiar de Culebra se estableció para “conservar el paisaje natural y/o carác-ter agrícola del interior del Municipio de Culebra”. Art. 6:00 de la Resolución Núm. JP-215-A de 12 de septiembre de 1975, Junta de Planificación, pág. 3-1. Las restricciones que impone sobre los terrenos son sustanciales. Primero, requiere un (1) solar cuya cabida mínima sea de veinti-cinco (25) cuerdas. Segundo, permite únicamente el uso para fines agrícolas y pastos para ganado. Tercero, sólo au-toriza una (1) estructura que no exceda de dos (2) niveles, para uso inmediato del agricultor y su familia. Cuarto, el área de ocupación no puede exceder de trescientos metros cuadrados (300 m(2) por unidad de vivienda. Ante estas li-mitaciones, la ilustrada sala sentenciadora concluyó que la *950actividad agrícola en Culebra no es económicamente viable. Reconoció que “dada la singular belleza y atractivo casi paradisiaco de Culebra, el uso más adecuado del terreno era para la construcción de residencias de verano”. (Enfasis suplido.) Apéndice, pág. 38. No obstante, dicho foro justi-ficó su negativa a compensar por los terrenos así clasifica-dos sobre el frágil argumento de que las apelantes podían agrupar las fincas existentes en nuevas fincas de veinti-cinco (25) cuerdas y revenderlas para los fines original-mente propuestos. Es decir, una (1) residencia veraniega por finca. En consecuencia, rehusó concluir que la clasifi-cación RO-25-C configuró una privación de todo uso econó-mico de los terrenos.
Aunque este razonamiento es respetable, no podemos abordar esta controversia en abstracto. Su adjudicación final requiere un análisis pragmático, habida cuenta de que la tierra en Puerto Rico es un recurso natural escaso y de continuo incremento en el valor, resultado natural del au-mento poblacional y desarrollo industrial. E.L.A. v. Rodríguez, 103 D.P.R. 636 (1975).
Al conjugar los diversos factores implicados —extensión geográfica limitada, topografía accidentada, clima, poca precipitación pluvial, ausencia de abastos de agua y dis-tanciamiento de los mercados potenciales— es ineludible concluir que la actividad agrícola en Culebra es casi inexistente. Si a estos factores añadimos el tipo de suelo (los terrenos clasificados “RO-25-C” consistían en series de suelos compuestos de descalabrado y roca volcánica) en el área, cuyas características son la poca profundidad y ferti-lidad, y propensos a daños por erosión, comprendemos me-jor la poca actividad y pobre potencial agrícola.
Aun así, la Junta impuso esta zonificación en la isla de Culebra, cuyo tamaño aproximado es 10.23 millas cuadra-das, equivalente a siete mil trescientas cuatro (7,304) cuer-das de terreno. En Puerto Rico (“la Isla Grande”), para 1992 había un total de veintidós mil trescientas cincuenta (22,350) fincas, cuyas cabidas totalizaban ochocientas vein-tiséis mil ochocientas noventa y tres (826,893) cuerdas de *951terreno. De estos, el sesenta y seis por ciento (66%) tenían un tamaño menor de veinte (20) cuerdas. I (Parte 52) U.S. Department of Commerce: Census of Agriculture, Puerto Rico, 1952. Es un contrasentido exigir en Culebra fincas de veinticinco (25) cuerdas, cuando en nuestra isla —cuyo te-rritorio es sustancialmente mayor— la realidad demuestra que las fincas agrícolas son de menor tamaño.
Esta realidad no era desconocida por la Junta al impo-ner la nueva zonificación. Descartado el uso agrícola, por las características geográficas y geológicas, es evidente que la clasificación “RO-25-2” tuvo el efecto inmediato de obli-gar a conservar los terrenos en su estado natural. Ante esa realidad innegable, discrepamos de la propuesta del foro de instancia, al establecer como uso posible la edificación de unas segundas residencias por cada solar de veinticinco (25) cuerdas. Ese remedio es incongruente con la clasifica-ción en controversia; se aparta de la realidad social y las características de este tipo de casa veraniega. Repetimos, según la clasificación en controversia, sólo podían desti-narse los terrenos a usos agrícolas, no para fines recrea-cionales.
Por otra parte, la realidad puertorriqueña demuestra que las llamadas “segundas residencias”, usualmente con-sisten de apartamentos o residencias que se ubican en pre-dios que varían entre trescientos o seiscientos metros cua-drados (300 ó 600 m2), una cuerda (3930.39 m2) o, quizás, un máximo de cinco (5) cuerdas (19651.95 m2). Es ilusorio que un individuo adquiera veinticinco (25) cuerdas de te-rreno (98,258 m2) para construir una (1) casa de veraneo. Una finca de veinticinco (25) cuerdas representa una vasta extensión de terreno que, considerando su costo, pocos pue-den sufragar. Aun cuando esa posibilidad fuera real, impli-caría que sólo una minoría de ciudadanos podrá disfrutar de la belleza excepcional y parajes extraordinarios de la isla de Culebra, en detrimento de una mayoría de la población.
En conclusión, establecida la dificultad de la actividad agrícola y reconocido que el mejor uso de los terrenos era *952dedicarlos a residencias veraniegas, es forzoso concluir que las restricciones de la clasificación “RO-25-C”, sobre los 197.971 cuerdas, impidieron todo su uso productivo. Por ende, la reglamentación configuró una incautación tempo-rera de la propiedad que exige el pago de una compensación justa. Incidió el ilustrado tribunal de instancia.
Igual solución se impone con respecto a aquellos terre-nos clasificados “P”, aproximadamente doscientas ocho (208) cuerdas. Al reservarse dichas propiedades para uso exclusivo por parte del Estado, los propietarios quedaron desprovistos de conferirle cualquier uso productivo a éstos. Esta zonificación, vigente desde el 13 de agosto de 1975 al 15 de agosto de 1984 —nueve (9) años— claramente cons-tituyó una incautación temporera de la propiedad por vía de reglamentación.(16) El Estado tuvo tiempo suficiente para iniciar formalmente un proceso de expropiación. No lo hizo. Estamos convencidos de que, bajo los parámetros constitucionales y legales prevalecientes, las particularida-des de este caso configuraron una incautación temporera de la propiedad que exige una justa compensación equiva-lente al valor de uso de la propiedad durante el tiempo que duró la reglamentación. Así aclarado, examinemos la compensación.
V
Reafirmamos la norma de que, como foro apelativo, no estamos obligados “a seguir indefectiblemente la opinión, juicio, conclusión o determinación de un perito o facultativo ... y que todo tribunal está en plena libertad de adoptar su criterio propio en la apreciación o evaluación de la prueba pericial y hasta descartar la misma aunque resulte ser técnicamente correcta”. Prieto v. Maryland Ca*953sualty Co., 98 D.P.R. 594, 623 (1970). Véanse: Gallardo v. Petiton y V.T.N., Inc., 132 D.P.R. 39 (1992); Díaz García v. Aponte Aponte, 125 D.P.R. 1, 13 (1989).
También reiteramos la doctrina establecida de que sólo intervendremos si la cuantía es exagerada o muy baja. Vélez Rodríguez v. Amaro Cora, 138 D.P.R. 182 (1995); Torres Solis et al. v. A.E.E. et als., 136 D.P.R. 302 (1994); Sanabria v. E.L.A., 132 D.P.R. 769 (1993); Rodríguez Cancel v. A.E.E., 116 D.P.R. 443 (1985).
Según expuesto, las apelantes Culebra Enterprises, Corp. et al. impugnan por insuficientes los ciento ocho mil dólares ($108,000) concedidos por el tribunal de instancia como indemnización por el daño causado debido a la pér-dida de uso de los terrenos durante nueve (9) años de vi-gencia de la reglamentación impugnada. Además, según hemos reconocido, procede una compensación por la incau-tación temporera de los terrenos clasificados “RO-25-C”. En cuanto al primer extremo, coincidimos. Si realizáramos un cálculo matemático dividiendo la suma concedida —ciento ocho mil sesenta y cinco dólares con setenta y cinco centavos ($108,065.75)— entre la totalidad de los te-rrenos —doscientas ocho (208) cuerdas— resultaría en un rendimiento por cuerda ascendente a quinientos dieci-nueve dólares con cincuenta y cinco centavos ($519.55). Esta cifra dividida entre nueve (9) años equivale a que el Estado terminó pagando aproximadamente un canon irri-sorio de cincuenta y siete dólares con setenta y dos centavos ($57.72) anual por cada cuerda de terreno. La natura-leza de la actuación gubernamental tuvo el efecto de paralizar durante esos años el desarrollo originalmente propuesto, así como cualquier otro uso posible, sobre las cuatrocientas seis (406) cuerdas.
Ello, unido a la extensión de los terrenos reservados para uso público, sin que el Estado siquiera iniciara un proceso formal de expropiación, nos obliga a coincidir con el reclamo de que la cuantía concedida es insuficiente.
*954VI
Concluido que ocurrió una incautación temporera sobre toda la propiedad de las apelantes, procede determinar la indemnización por la pérdida del valor de uso de la propie-dad durante el periodo que estuvo vigente la regla-mentación. La cuestión es novel y sumamente compleja. El Tribunal Supremo federal no ha adoptado ninguna fórmula particular para calcular este tipo de compensación, proba-blemente debido al carácter innovador del remedio. First English Evangelical Lutheran Church of Glendale v. County of Los Angeles, supra; Nollan v. California Coastal Commission, 483 U.S. 825 (1987); Lucas v. So. Carolina Coast Council, supra. Al así actuar ha dejado a la discre-ción de los tribunales la valoración de los daños, conforme a las circunstancias particulares de cada caso y a los dife-rentes métodos de cálculo propuestos. Algunos tribunales estatales y apelativos han desarrollado y aplicado diversos métodos. Al presente, ninguno predomina. J. Mikitish, Measuring Damages for Temporary Regulatory Takings: Against Undue Formalism, 32 Ariz. L. Rev. 985 (1990); C. Barnes, Just Compensation or Just Damages: The Measure of Damages for Temporary Regulatory Takings in Wheeler v. City of Pleasant Grove, 74 Iowa L. Rev. 1243 (1989).
Entre los métodos propuestos se destacan los siguien-tes: el precio de la opción,(17) canon de arrendamiento,(18) la *955realidad del daño,(19) la medida del daño,(20) la valoración de los daños y el rendimiento en el mercado de la diferen-cia del valor de la propiedad antes y después de la reglamentación.(21)
*956Se observa, pues, que la valoración de la compensación en este tipo de controversias es sumamente compleja y contiene una gran dosis de especulación, debido a la multiplicidad de las circunstancias y los factores que pueden incidir durante una incautación temporera y a los diversos elementos aleatorios que influyen en su cómputo. Sin embargo, no cabe duda de que el propósito de la indemnización monetaria es resarcir al propietario por las pérdidas sufridas como consecuencia de la incautación temporera.
En esta etapa del litigio, la ausencia total de prueba de una parte (el Estado) dificulta enjuiciar los reclamos de las apelantes. Esta situación nos obliga a abstenernos en este momento de expresarnos sobre cuál de los métodos ensa-yados satisface adecuadamente una justa compensación cuando ocurre una incautación temporera de la propiedad.
Resolvemos devolver los autos originales al tribunal de instancia para que, previa vista evidenciaría, proceda a reevaluar la justa compensación que habrá de concederse. Al proponer este curso de acción, lejos de dar una injusti-ficada oportunidad al Estado de dilucidar de nuevo la cuantía que habrá de concederse, promovemos la celebra-ción de un procedimiento equilibrado y justo en el que el juzgador tenga ante sí todos los elementos que le permitan hacer cumplida justicia. Esta solución es comprensible y justa debido a la pericia que este tipo de casos exige, los múltiples factores que inciden sobre la determinación final y lo novel de la fórmula que finalmente adoptemos, la cual con toda probabilidad servirá de precedente para casos posteriores. (22)

*957
Se dictará la correspondiente sentencia.

Los Jueces Asociados Señores Rebollo López y Hernán-dez Denton emitieron sendas opiniones concurrentes y disidentes. El Juez Asociado Señor Fuster Berlingeri disin-tió sin opinión escrita.

 El Art. II, Sec. 7 de la Carta de Derechos de nuestra Constitución, L.P.R.A., Tomo 1, consagra el derecho fundamental del ser humano al disfrute de la propiedad. En lo pertinente, el Art. II, Sec. 9 de nuestra Constitución dispone, en lo pertinente, que “[n]o se tomará o perjudicará la propiedad privada para uso público a no ser mediante el pago de una justa compensación y de acuerdo con la forma provista por ley”. (Énfasis suplido.) Const. E.L.A., supra, ed. 1982, pág. 296.
Su génesis es la Quinta Enmienda de la Constitución federal, dispositiva de que “[no] se podrá tomar propiedad privada para uso público, sin justa compensación”. Emda. V, Const. EE. UU., L.P.R.Á., Tomo 1, ed. 1982, pág. 188. Véase Nota, The Origins and Original Significance of the Just Compensation Clause of the Fifth Amendment, 94 Yale L.J. 694 (1985).


 Se distribuían de la manera siguiente:
Culebra Enterprises 245.6718 cuerdas; Navgo, Inc. 72.3302 cuerdas; Vango, Inc. 55.87 cuerdas, y Govan, Inc. 31.991 cuerdas de terreno.


 Según surge de la Escritura Núm. 22 sobre segregación, otorgada por Cule-bra Enterprises, Corp. ante el notario Juan Agustín Rivera, Culebra Enterprises, Corp. segregó cuarenta y un (41) parcelas; Vango, Inc. diez (10) parcelas; Navgo, Inc. catorce (14) parcelas y Govan, Inc. seis (6) parcelas. Cada parcela tenía una cabida aproximada de cinco (5) cuerdas y el propósito era revenderlas.
La segregación de estos terrenos se efectuó al amparo del Reglamento de Pla-nificación Núm. 3, Junta de Planificación de Puerto Rico, 2da rev., Santurce, 1959, cuyos Arts. 3 y 5, págs. 5-6, establecían un mecanismo de dispensa especial para terrenos ubicados en la zona rural. Conforme a ello, cuando de la Declaración de Intención de Lotificar (Art. 4 del citado Reglamento, pág. 6) se deducía que se trataba de una lotificaeión para fines agrícolas, se activaba un sistema de desvío, de carácter expedito, que obviaba el trámite ordinario para obtener la aprobación.


 Los terrenos clasificados “P” afectaron a Culebra Enterprises, Corp. en 181.416 cuerdas y a Vango, Inc. en 26.752 cuerdas.


 Los terrenos clasificados “RO-25-C” se distribuían así: Culebra Enterprises 64.5302 cuerdas; Navgo, Inc. 72.3302 cuerdas; Govan 31.991 cuerdas, y Vango 29.118 cuerdas.


 Dicho foro aprobó la estipulación el 27 de junio de 1985.


 Según lo indicado, el tribunal de instancia le requirió al Estado la presenta-ción de prueba pericial ilustrativa sobre el valor de los terrenos. Celebrada la vista evidenciaría al respecto, sin ese beneficio, dicho foro pidió un memorando de autori-dades y, a solicitud del Estado, concedió una prórroga para su presentación. Tras incumplir con ambas órdenes, emitió una orden contra el Ledo. Miguel F. Díaz Lugo para que mostrara causa por la cual no debía ser encontrado incurso en desacato.
Finalmente, tras su incomparecencia a dos (2) señalamientos previos, durante la vista de 23 de enero de 1995 comparecieron el licenciado Díaz Lugo y su supervisor, Ledo. Carlos E. Carrasquillo Soto. Argumentaron que la ausencia de prueba pericial se debió a: “la situación que había en la División Legal del Departamento de Justicia”; la cantidad de casos que tenían asignados; que su área de práctica era el derecho laboral, y que “tampoco se le proporcionó peritaje en la División de Tierras”. Su supervisor, el licenciado Carrasquillo Soto, adujo la ausencia de recursos huma-nos en el departamento y la movilidad de los abogados hacia la práctica privada. No justificaron a satisfacción del tribunal el porqué no se contrataron perito y abogados externos.
El tribunal se abstuvo de imponer sanciones económicas al abogado Díaz Lugo, pero repudió su dejadez en la forma y representación de los intereses públicos en el litigio.


 El valor de los terrenos zonificados “RO-25-C”, aproximadamente ciento no-venta y ocho (198) cuerdas, fue estimado por el perito en un millón quinientos se-tenta mil dólares ($1,570,000), que según su método, redujo a doscientos cuarenta y un mil dólares ($24Í,000) luego de la zoniñcación. Consideró que la venta de las propiedades demoraría seis (6) años y produciría una ganancia neta de un millón cuatrocientos veintidós mil dólares ($1,422,000). A la cifra de un millón quinientos setenta mil dólares ($1,570,000) le descontó ciento cuarenta y ocho mil dólares ($148,000) en concepto de gastos de mercadeo y de venta de las propiedades.
La cantidad de un millón cuatrocientos veintidós mil dólares ($1,422,000), divi-dida entre el período de años de venta, arrojó un promedio de doscientos treinta y siete mil dólares ($237,000) como ganancia neta anual. Para calcular el valor actual de la ganancia un millón cuatrocientos veintidós mil dólares ($1,422,000) procedió a deducir el trece por ciento (13%) según su método. Estimó en novecientos cincuenta mil dólares ($950,000) el valor actual de la ganancia y, por último, a esta cifra le descontó doscientos cuarenta y un mil dólares ($241,000) ■ — valor estimado de la propiedad luego de la zoniñcación “RO-25-C”— lo cual produjo un valor real de ga-nancia en setecientos diez mil dólares ($710,000).
Como segunda etapa del análisis económico, el otro perito, Stipec, concluyó que la suma de setecientos diez mil dólares ($710,000) hubiese devengado cuatrocientos noventa mil setecientos tres dólares ($490,703) en intereses durante la clasificación “RO-25-C”.
Además, de esta cantidad reclaman doscientos ochenta y nueve mil novecientos ochenta y cinco dólares ($289,985) en concepto de los intereses que dicha suma debió devengar durante el período comprendido entre 16 de agosto de 1984 hasta el 20 de junio de 1995, para un gran total reclamado de setecientos ochenta mil seiscientos ochenta y ocho dólares ($780,688).


 Esta fórmula fue explicada por el perito Gaztambide de la forma siguiente: el ingreso anual neto de doscientos noventa y nueve mil ochocientos dólares ($299,800) se divide entre (1 + .13)n en el que el exponente representa el número del año del 1 al 6.


 A base de la segunda etapa del análisis económico, las apelantes argumen-tan que hubiesen podido sostener una ganancia sobre el ingreso derivado de la venta de sus terrenos equivalente al interés prevaleciente en el mercado para inversiones seguras. Utilizando la cifra de un millón doscientos mil dólares ($1,200,000) como base, el economista Stipec aplicó las tasas de intereses prevalecientes en el mercado para inversiones seguras durante los años cuando las apelantes pudieron invertir sus ganancias. Calculó que dicha cantidad hubiese generado ochocientos veintinueve mil trescientos cincuenta y siete dólares ($829,357) en intereses. Así, pues, las ape-lantes reclamaron que la pérdida sufrida como consecuencia de la incautación sobre las doscientas ocho (208) cuerdas era equivalente a ochocientos veintinueve mil tres-cientos cincuenta y siete dólares ($829,357), más los intereses al seis por ciento (6%) devengados a partir del 16 de agosto de 1984 —fecha cuando cesaba la reglamenta-ción “P”— hasta el 20 de junio de 1994 —fecha del juicio — . Estos intereses se calcu-laron en cuatrocientos noventa mil ciento dieciséis dólares ($490,116), que sumados a los ochocientos veintinueve mil trescientos cincuenta y siete dólares ($829,357), resultan en un millón trescientos diecinueve mil cuatrocientos setenta y dos dólares ($1,319,472), cantidad reclamada por las apelantes como compensación por el pe-ríodo que sus propiedades estuvieron en la clasificación “P”.


 El tribunal determinó este porcentaje considerando que durante ese período “la inflación era más alta y la economía más inestable, lo que provocó que la inflación se aproximara o cancelara totalmente el rédito razonable de mercado”. Apéndice, pág. 51.


 Esta cifra se dividió así: noventa y cinco mil noventa y siete dólares con ochenta y seis centavos ($95,097.86) concedida a Culebra Enterprises y doce mil novecientos sesenta y siete dólares con ochenta y nueve centavos ($12,967.89) para Vango, Inc.


 Los demandantes formularon y discutierorn los señalamientos de error si-guientes:
“PRIMER ERROR
“Erró el Honorable Tribunal de Instancia al interpretar la Cláusula de Justa Compensación de la Constitución de Puerto Rico y de los Estados Unidos en los casos de incautaciones temporeras de propiedad inmueble como que procede ‘descontar del rédito razonable [del valor de la tierra durante el período de la privación] el compo-nente inflacionario incluido en le rédito...’ ... o tasa de interés basado en que el concluir el ‘taking” se devuelve la propiedad con un valor mayor que el que tenía cuando el Estado se incautó de la misma reflejando alegadamente la inflación acumulada.
“SEGUNDO ERROR
“Erró el Honorable Tribunal de Instancia al desestimar la reclamación de las apelantes en cuanto a que sus ya existentes parcelas de cinco cuerdas zonificadas RO-25-C, podían ser agrupadas en parcelas de veinticinco cuerdas y venderlas para los mismos usos de recreo contemplados en la venta de cinco cuerdas.” (Énfasis en el original.) Informe del Procurador General, pág. 12.


 En E.L.A. v. Northwestern Const., Inc., 103 D.P.R. 377, 383 (1975), recono-cimos la existencia de esta acción denominada inversa “porque se insta por el dueño *947de la propiedad contra el Estado para obtener la compensación a que tiene derecho”. Los tribunales le han aplicado las mismas normas y principios que rigen la acción de expropiación instada por el Estado. Olivero v. Autoridad de Carreteras, 107 D.P.R. 301, 307 (1978); Heftler International, Inc. v. J. de P., 99 D.P.R. 467 (1970).


 Cabe recordar también que el derecho de propiedad cumple con una función social, razón por la cual su ejercicio debe acomodar o servir los intereses de la socie-dad, no exclusivamente de su titular. Rivera v. R. Cobián Chinea & Co., 69 D.P.R. 672, 676 (1949). En este sentido, como expresáramos en Luan Investment Corp. v. Ramos, 125 D.P.R. 533, 547-548 (1990), seguido en Carabarín et al. v. A.R.P.E., 132 D.P.R. 938 (1993):
*949“La zonificación es uno de los instrumentos conferidos por el legislador a la Junta [de Planificación] para llevar a cabo sus funciones dentro de una sociedad y un gobierno cada vez más complejos, un sistema abierto que confronta innumerables presiones como resultado de necesidades y aspiraciones conflictivas y que experi-menta unos cambios sociales acelerados dentro de su escala reducida, escasez de terreno y recursos naturales, alta densidad poblacional y un ecosistema frágil. Dicho instrumento fortalece aquellas funciones de la Junta relacionadas con la orientación, coordinación e integración de la política pública sobre el desarrollo integral del país, así como de sus funciones de investigación, información y asesoramiento. ...
“Mediante la reglamentación de zonificación, el Estado asume un rol activo en el proceso de control y regulación de la utilización del limitado recurso tierra y de nuestro frágil ecosistema a fin de armonizar intereses y aspiraciones con las menores perturbaciones sociales.”
También reafirmamos que el derecho a indemnización no se activa “simplemen-te porque la reglamentación impid[a] el uso más óptimo o productivo de la misma”. Arenas Procesadas, Inc. v. E.L.A., 132 D.P.R. 593 (1993), y casos allí citados. Tam-poco procede per se una compensación cuando la reglamentación tenga el efecto de disminuir su valor.


 Anteriormente hemos expresado que “[u]na clasificación ‘P’ constituye casi una total congelación. El propietario no puede utilizarlo durante el tiempo que esté así clasificado. Suena casi a una expropiación aunque sin compensación”. Heftler International, Inc. v. J. de P., supra, pág. 474.


 Opción de precio (“option price”): La compensación equivale a una opción de compra de la propiedad. Este método no ha sido favorecido, pues difícilmente las autoridades interesan adquirir una propiedad incautada temporalmente.


 Canon de arrendamiento (“the rental approach”). Ha sido utilizado luego de la Segunda Guerra Mundial para compensar los dueños de propiedades incautadas por el Estado para uso exclusivo de las fuerzas armadas. Véanse: Kimball Laundry Co. v. U.S., 338 U.S. 1 (1949); U.S. v. General Motors Corp., 323 U.S. 373 (1945). Al igual que el método de opción, ha sido descartado pues en la mayoría de las ocasiones el terreno no ha sido desarrollado, y probablemente carece de un valor rentable. W.J. Patton, Affirmative Relief for Temporary Regulatory Takings, 48 U. Pitt. L. Rev. 1215 (1987).


 Daño real (“out of pocket damages”). En City of Austin v. Teague, 570 S.W.2d 389 (1978), se negó a los propietarios un permiso de desarrollo con el único propósito de mantener el área en estado natural y preservar la vista panorámica hacia el sur de la ciudad. El foro apelativo requirió que los daños alegados fuesen establecidos certeramente, rechazando como fundamento para compensar las rentas y ganancias futuras de la propiedad por calificarlas de especulativas. Lo devolvió para una vista al efecto. Véase, además, Taub v. City of Deer Park, 882 S.W.2d 824 (1994).


 Medida del daño (“tort measure”). En Corrigan v. City of Scottsdale, 720 P.2d 513 (Ariz. 1986), se rehusó aceptar un método particular para calcular la indemni-zación, al aducir una complejidad en determinar si ocurrió una incautación tempo-rera de la propiedad, la realidad del daño y el carácter especulativo de los daños reclamados por los propietarios. Finalmente, se concluyó que la indemnización por daños debía reconocerse a la luz de las particularidades de cada caso. 8 Roham y Reskin, Nichols on Eminent Domain 3d Sec. 14E.05-06 (1996); R. Roddewig and C. Duersken, Measuring Damages in Takings Cases: The Next Frontier, Zooning and Planning Law Handbook, 1993, pág. 273.


 Rendimiento en el mercado de la diferencia en el valor de la propiedad antes y después de la reglamentación (“return on before and after increment of value”). En Nemmers v. City of Dubuque, 764 F.2d 502 (8vo Cir. 1985), el propietario de un terreno clasificado como industrial-liviano reclamó el pago de una compensación cuando el Estado rezonificó parte de la propiedad a uso residencial. El Tribunal de Apelaciones federal estimó que debía de calcularse a base del rendimiento que hu-biese producido la diferencia entre el valor de la propiedad según la clasificación anterior y su valor tras la nueva zonificación, durante el período en que estuvo vigente la zonificación impugnada. En la determinación de la cuantía trazó cinco (5) etapas: (1) la determinación del valor de la propiedad antes y después de la zonifi-cación; (2) el plazo durante el cual ocurrió la incautación; (3) una tasa de rendimiento razonable; (4) multiplicación de los la diferencia en valores por la tasa de rendi-miento para producir el rendimiento anual no devengado, y (5) la multiplicación del rendimiento anual por el plazo de la incautación. Este método también fue utilizado en Front Royal and Warren Cty. v. Town of Front Royal, 749 F. Supp. 1439 (Va. 1990).
Wheeler v. City of Pleasant Grove, 896 F.2d 1347 (11mo Cir. 1990), (en adelante Wheeler TV) siguió este método. Un desarrollador de terrenos demandó al gobierno municipal, luego de que las autoridades locales revocaran un permiso para la cons-trucción de un complejo de apartamentos y aprobaran una ordenanza que prohibiera la construcción de nuevos edificios. El Tribunal de Distrito federal concluyó que la ordenanza era inconstitucional, pues limitaba considerablemente el uso de la propie-dad, pero se negó a conceder la indemnización. Luego de tres (3) apelaciones, el Tribunal de Circuito reconoció que durante una incautación temporera, el daño al propietario se manifiesta como un menoscabo al potencial de la propiedad para ge-nerar ingresos. Así definido, sugirió el método utilizado en Nemmers v. City of Dubuque, supra, a los fines de estimar el resarcimiento. Véase Wheeler v. City of Pleasant Grove, 833 F.2d 267, 271 (1987). No obstante, en la última apelación, Wheeler TV, el foro apelativo se apartó de la norma que había reconocido previamente y no utilizó exclusivamente como parámetro el valor del terreno, sino que le agregó el valor del derecho del propietario para desarrollarlo.


 En situaciones como la de autos, ante controversias noveles de naturaleza técnica y altamente especializada, el tribunal siempre puede ejercitar su facultad de nombrar un perito judicial que le auxilie en esa delicada tarea, al amparo de la Regla 23.1(c)(4) de Procedimiento Civil, 32 L.P.R.A. Ap. Ill, y la Regla 59 de Evidencia, 32 L.P.R.A. Ap. IV. Pueblo ex rel. L.V.C., 110 D.P.R. 114, 129 (1980); Toppel v. Toppel, 114 D.P.R. 16, 20-21 (1983); San Lorenzo Trad,., Inc. v. Hernández, 114 D.P.R. 704 (1983).


 Ello se dio en virtud de la Orden Presidencial Núm. 8684, emitida por el entonces Presidente Franklin D. Roosevelt el 14 de febrero de 1941. 6 Fed. Reg. 1016 (1941).